UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-03023 FORUM FUNDS Three Canal Plaza, Suite 600 Portland, Maine 04101 Stacey E. Hong, Principal Executive Officer Three Canal Plaza, Suite 600 Portland, Maine 04101 207-347-2000 Date of fiscal year end: December 31 Date of reporting period: January 1, 2014 – March 31, 2014 Item 1. Schedule of Investments. ADAMS HARKNESS SMALL CAP GROWTH FUND SCHEDULE OF INVESTMENTS MARCH 31, 2014 (Unaudited) Shares Security Description Value Common Stock - 95.6% Biotechnology - 2.4% Ligand Pharmaceuticals, Inc. (a) $ Pacira Pharmaceuticals, Inc. (a) Business Services - 6.1% CoStar Group, Inc. (a) Demandware, Inc. (a) Huron Consulting Group, Inc. (a) Korn/Ferry International (a) Medidata Solutions, Inc. (a) VeriFone Systems, Inc. (a) XPO Logistics, Inc. (a) Consumer Discretionary - 14.7% Del Frisco's Restaurant Group, Inc. (a) Five Below, Inc. (a) H&E Equipment Services, Inc. (a) Kate Spade & Co. (a) LifeLock, Inc. (a) Lumber Liquidators Holdings, Inc. (a) Malibu Boats, Inc., Class A (a) Mattress Firm Holding Corp. (a) RetailMeNot, Inc. (a) Skechers U.S.A., Inc., Class A (a) Spirit Airlines, Inc. (a) Vera Bradley, Inc. (a) Vitamin Shoppe, Inc. (a) Energy - 6.9% Athlon Energy, Inc. (a) Basic Energy Services, Inc. (a) C&J Energy Services, Inc. (a) Diamondback Energy, Inc. (a) Penn Virginia Corp. (a) Rice Energy, Inc. (a) Financial Services - 3.6% Home BancShares, Inc. Iberiabank Corp. The Bancorp, Inc. (a) Western Alliance Bancorp. (a) Health-Care - 16.2% Acadia Healthcare Co., Inc. (a) Allscripts Healthcare Solutions, Inc. (a) Auxilium Pharmaceuticals, Inc. (a) Cardiovascular Systems, Inc. (a) DexCom, Inc. (a) Exact Sciences Corp. (a) ExamWorks Group, Inc. (a) Fluidigm Corp. (a) Globus Medical ,Inc. (a) ICON PLC (a) Insulet Corp. (a) LDR Holding Corp. (a) Natus Medical, Inc. (a) Novadaq Technologies, Inc. (a) Spectranetics Corp. (a) Staar Surgical Co. (a) Ultragenyx Pharmaceutical, Inc. (a) Wright Medical Group, Inc. (a) Industrials - 20.5% Acuity Brands, Inc. Gentherm, Inc. (a) Globe Specialty Metals, Inc. Headwaters, Inc. (a) Horsehead Holding Corp. (a) JetBlue Airways Corp. (a) Knight Transportation, Inc. Mobile Mini, Inc. Power Solutions International, Inc. (a) PowerSecure International, Inc. (a) Swift Transportation Co. (a) Taser International, Inc. (a) The Middleby Corp. (a) USG Corp. (a) William Lyon Homes, Class A (a) Retail - 6.7% ANN, Inc. (a) Buffalo Wild Wings, Inc. (a) Burlington Stores, Inc. (a) Fiesta Restaurant Group, Inc. (a) G-III Apparel Group, Ltd. (a) Red Robin Gourmet Burgers, Inc. (a) The Finish Line, Inc., Class A Vince Holding Corp. (a) Technology - 18.5% Advanced Energy Industries, Inc. (a) Aspen Technology, Inc. (a) CalAmp Corp. (a) ChannelAdvisor Corp. (a) CommVault Systems, Inc. (a) Cray, Inc. (a) Electronics for Imaging, Inc. (a) Finisar Corp. (a) Gigamon, Inc. (a) Inphi Corp. (a) Integrated Device Technology, Inc. (a) Intralinks Holdings, Inc. (a) InvenSense, Inc. (a) Marchex, Inc., Class B Monolithic Power Systems, Inc. (a) Power Integrations, Inc. Proofpoint, Inc. (a) Q2 Holdings, Inc. (a) RigNet, Inc. (a) Rubicon Technology, Inc. (a) Veeco Instruments, Inc. (a) Total Common Stock (Cost $29,174,740) Total Investments - 95.6% (Cost $29,174,740)* $ Other Assets & Liabilities, Net – 4.4% Net Assets – 100.0% $ PLC Public Limited Company (a) Non-income producing security. * Cost for federal income tax purposes is substantially the same as for financial statement purposes and net unrealized appreciation consists of: Gross Unrealized Appreciation $ Gross Unrealized Depreciation ) Net Unrealized Appreciation $ The Fund has a three-tier fair value hierarchy. The basis of the tiers is dependent upon the various “inputs” used to determine the value of the Fund’s investments. These inputs are summarized in the three broad levels listed below: Level 1 – quoted prices in active markets for identical assets Level 2 – other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 – significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used to value the Fund’s investments as of March 31, 2014. Valuation Inputs Investments in Securities Level 1 - Quoted Prices $ Level 2 - Other Significant Observable Inputs - Level 3 - Significant Unobservable Inputs - Total $ The Level 1 value displayed in this table is Common Stock. Refer to the Schedule of Investments for a further breakout of each security by industry. There were no transfers between Level 2, Level 2 and Level 3 for the period ended March 31, 2014. THE PORTFOLIO OF INVESTMENTS SHOULD BE READ IN CONJUNCTION WITH THE FINANCIAL STATEMENTS AND NOTES TO FINANCIAL STATEMENTS WHICH ARE INCLUDED IN THE FUND’S AUDITED ANNUAL REPORT OR SEMI-ANNUAL REPORT. THESE REPORTS INCLUDE ADDITIONAL INFORMATION ABOUT THE FUND’S SECURITY VALUATION POLICIES AND ABOUT CERTAIN SECURITY TYPES INVESTED BY THE FUND. POLARIS GLOBAL VALUE FUND SCHEDULE OF INVESTMENTS MARCH 31, 2014 (Unaudited) Shares Security Description Value Common Stock - 95.4% Australia - 0.8% BHP Billiton PLC, ADR $ Belgium - 1.0% Solvay SA, Class A Canada - 2.2% Methanex Corp. Finland - 3.0% Caverion Corp. Kone Oyj, Class B Konecranes Oyj YIT Oyj France - 5.4% Christian Dior SA Etablissements Maurel et Prom Imerys SA Ipsos Transgene SA (a) Germany - 10.1% BASF SE Deutsche Telekom AG Freenet AG Hannover Rueck SE LANXESS AG Muenchener Rueckversicherungs AG, Class R Symrise AG Wincor Nixdorf AG Hong Kong - 0.8% Guangdong Investment, Ltd. India - 0.8% Infosys, Ltd., ADR Ireland - 5.5% CRH PLC Greencore Group PLC Israel - 1.4% Teva Pharmaceutical Industries, Ltd., ADR Italy - 2.7% Gtech Spa Trevi Finanziaria Industriale SpA Japan - 4.5% Asahi Group Holdings, Ltd. KDDI Corp. MEIJI Holdings Co., Ltd. Showa Denko KK Norway - 2.0% DNB Bank ASA SpareBank 1 SR Bank ASA Yara International ASA South Africa - 1.4% Sasol, Ltd. South Korea - 1.3% Samsung Electronics Co., Ltd. Sweden - 5.4% Duni AB, Class A Investor AB, Class B Loomis AB, Class B Svenska Handelsbanken AB, Class A Switzerland - 1.3% Novartis AG Thailand - 0.6% Thai Oil PCL United Kingdom - 10.1% Barratt Developments PLC BBA Aviation PLC Bellway PLC Persimmon PLC Rexam PLC Standard Chartered PLC Taylor Wimpey PLC Tullow Oil PLC United States - 35.1% ALLETE, Inc. Ameris Bancorp (a) Astoria Financial Corp. BNC Bancorp Brookline Bancorp, Inc. Brooks Automation, Inc. Carter's, Inc. Colony Bankcorp, Inc. (a) Dime Community Bancshares, Inc. Forest Laboratories, Inc. (a) Frontier Communications Corp. General Dynamics Corp. Hewlett-Packard Co. Independent Bank Corp. International Bancshares Corp. Marathon Oil Corp. Marathon Petroleum Corp. Microsoft Corp. NextEra Energy, Inc. Peoples Bancorp, Inc. Praxair, Inc. Quest Diagnostics, Inc. Regal Entertainment Group, Class A Southwest Bancorp, Inc. The Chubb Corp. The JM Smucker Co. The Western Union Co. UnitedHealth Group, Inc. Univest Corp. of Pennsylvania Verizon Communications, Inc. Webster Financial Corp. WellPoint, Inc. Xerox Corp. Total Common Stock (Cost $172,761,632) Principal Security Description Rate Maturity Value Short-Term Investments - 0.0% Certificates of Deposit - 0.0% $ Middlesex Federal Savings Bank % 12/15/14 $ Stoneham Savings Bank 11/24/14 Total Certificates of Deposit (Cost $66,012) Total Short-Term Investments (Cost $66,012) Total Long Investments - 95.4% (Cost $172,827,644)* $ Other Assets & Liabilities, Net – 4.6% Net Assets – 100.0% $ ADR PCL American Depositary Receipt Public Company Limited PLC Public Limited Company (a) Non-income producing security. * Cost for federal income tax purposes is substantially the same as for financial statement purposes and net unrealized appreciation consists of: Gross Unrealized Appreciation $ Gross Unrealized Depreciation ) Net Unrealized Appreciation $ The Fund has a three-tier fair value hierarchy. The basis of the tiers is dependent upon the various “inputs” used to determine the value of the Fund’s investments. These inputs are summarized in the three broad levels listed below: Level 1 – quoted prices in active markets for identical assets Level 2 – other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 – significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used to value the Fund’s investments as of March 31, 2014. Level 1 Level 2 Level 3 Total Investments At Value Common Stock Australia $ $ - $ - $ Belgium - - Canada - - Finland - - France - - Germany - - Hong Kong - - India - - Ireland - - Israel - - Italy - - Japan - - Norway - - South Africa - - South Korea - - Sweden - - Switzerland - - Thailand - - United Kingdom - - United States - - Certificates of Deposit - - Total Investments At Value $ $ $ - $ There were no transfers between Level 1, Level 2 and Level 3 for the period ended March 31, 2014. THE PORTFOLIO OF INVESTMENTS SHOULD BE READ IN CONJUNCTION WITH THE FINANCIAL STATEMENTS AND NOTES TO FINANCIAL STATEMENTS WHICH ARE INCLUDED IN THE FUND’S AUDITED ANNUAL REPORT OR SEMI-ANNUAL REPORT. THESE REPORTS INCLUDE ADDITIONAL INFORMATION ABOUT THE FUND’S SECURITY VALUATION POLICIES AND ABOUT CERTAIN SECURITY TYPES INVESTED BY THE FUND. THE BEEHIVE FUND SCHEDULE OF INVESTMENTS MARCH 31, 2014 (Unaudited) Shares Security Description Value Common Stock - 92.5% Consumer Discretionary - 18.2% AutoNation, Inc. (a) $ Comcast Corp., Class A Delphi Automotive PLC Imax Corp. (a) Johnson Controls, Inc. Starbucks Corp. Energy - 10.9% Devon Energy Corp. Marathon Oil Corp. Schlumberger, Ltd. The Williams Cos., Inc. Financials - 17.4% ACE, Ltd. Aon PLC CIT Group, Inc. MetLife, Inc. Industrials - 14.6% Avery Dennison Corp. Delta Air Lines, Inc. Pentair, Ltd. Republic Services, Inc. United Parcel Service, Inc., Class B Materials - 2.1% Carpenter Technology Corp. Pharmaceuticals, Biotechnology and Life Sciences - 9.3% Celgene Corp. (a) Gilead Sciences, Inc. (a) Thermo Fisher Scientific, Inc. Software & Services - 12.8% eBay, Inc. (a) Google, Inc., Class A (a) Microsoft Corp. Oracle Corp. Technology Hardware & Equipment - 7.2% Apple, Inc. Trimble Navigation, Ltd. (a) Total Common Stock (Cost $70,781,529) Money Market Funds - 4.7% Fidelity Institutional Cash Money Market Fund, 0.05% (b) (Cost $5,271,908) Total Investments - 97.2% (Cost $76,053,437)* $ Other Assets & Liabilities, Net – 2.8% Net Assets – 100.0% $ PLC Public Limited Company (a) Non-income producing security. (b) Variable rate security. Rate presented is as of March 31, 2014. * Cost for federal income tax purposes is substantially the same as for financial statement purposes and net unrealized appreciation consists of: Gross Unrealized Appreciation $ Gross Unrealized Depreciation - $ The Fund has a three-tier fair value hierarchy. The basis of the tiers is dependent upon the various “inputs” used to determine the value of the Fund’s investments. These inputs are summarized in the three broad levels listed below: Level 1 – quoted prices in active markets for identical assets Level 2 – other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 – significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used to value the Fund’s investments as of March 31, 2014. Valuation Inputs Investments in Securities Level 1 - Quoted Prices $ Level 2 - Other Significant Observable Inputs Level 3 - Significant Unobservable Inputs - Total $ The Level 1 value displayed in this table is Common Stock. The Level 2 value displayed in this table is a Money Market Fund. Refer to the Schedule of Investments for a further breakout of each security by type. There were no transfers between Level 1, Level 2 and Level 3 for the period ended March 31, 2014. THE PORTFOLIO OF INVESTMENTS SHOULD BE READ IN CONJUNCTION WITH THE FINANCIAL STATEMENTS AND NOTES TO FINANCIAL STATEMENTS WHICH ARE INCLUDED IN THE FUND’S AUDITED ANNUAL REPORT OR SEMI-ANNUAL REPORT. THESE REPORTS INCLUDE ADDITIONAL INFORMATION ABOUT THE FUND’S SECURITY VALUATION POLICIES AND ABOUT CERTAIN SECURITY TYPES INVESTED BY THE FUND. Item 2.Controls and Procedures. ((a) The registrant’s Principal Executive Officer and Principal Financial Officer have concluded that the registrant’s disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940 (the “Act”)) are effective, based on their evaluation of these disclosure controls and procedures required by Rule 30a-3(b) under the Act and Rules 13a-15(b) or 15d-15(b) under the Securities Exchange Act of 1934, as of a date within 90 days of the filing date of this report (b) There were no changes in the registrant’s internal control over financial reporting (as defined in Rule 30a-3(d) under the Act) that occurred during the registrant’s last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the registrant’s internal control over financial reporting. Item 3.Exhibits Certifications as required by Rule 30a-2(a) under the Act. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. FORUM FUNDS By: /s/ Stacey E. Hong Stacey E. Hong, PrincipalExecutive Officer Date: May 6, 2014 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/ Stacey E. Hong Stacey E. Hong, PrincipalExecutive Officer Date: May 6, 2014 By: /s/ Karen Shaw Karen ShawPrincipalFinancial Officer Date:
